TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00231-CV



                                 In re David Eugene Weir


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              David Eugene Weir’s Application for Writ of Mandamus is denied.




                                           G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: April 24, 2008